Case 20-00674-JMM        Doc 102     Filed 11/19/20 Entered 11/19/20 15:36:18          Desc Main
                                   Document      Page 1 of 18



 Thomas E. Dvorak, ISB No. 5043
 Randall A. Peterman, ISB No. 1944
 Givens Pursley LLP
 601 West Bannock Street
 Post Office Box 2720
 Boise, Idaho 83701
 Telephone (208) 388-1200
 Facsimile (208) 388-1300
 tedservice@givenspursley.com
 rap@givenspursley.com

 Attorneys for Susan Perry and Sherman Leibow


                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO



 In Re:                                              Case No. 20-00674-JMM
                                                     Chapter 11 (Subchapter V)
 BEST VIEW CONSTRUCTION &
 DEVELOPMENT, LLC,

                       Debtor.


          RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY

               COMES NOW Susan Perry (“Perry” or “Creditor”) and file this Response

 (“Response”) to the Objection to Claim and Notice – Susan Perry (CR 62) (“Claim Objection”)

 filed by debtor Best View Construction & Development, LLC (“Debtor”) on October 20, 2020.

               Perry filed a proof of claim no. 4 on September 22, 2020 (“POC”). The POC seeks

 recovery of both a secured claim and an unsecured claim in this bankruptcy proceeding. The

 Debtor’s Claim Objection is aimed solely at the unsecured portion of the POC; the Claim Objection

 “does not dispute the ‘Down Payment’ secured claims asserted in the Proof of Claim.” Claim

 Objection at ¶ 1. The unsecured portion of the POC shows damages incurred by the Creditor as a

 result of the Debtor’s rejection of two executory contract Purchase and Sale Agreements (“PSAs”),


 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 1                               15401956.2
Case 20-00674-JMM         Doc 102     Filed 11/19/20 Entered 11/19/20 15:36:18               Desc Main
                                    Document      Page 2 of 18



 by which the Debtor had agreed to sell two of the six condominium units which are property of

 the estate (Lots 2 and 3).

                An objection to a proof of claim is subject to the terms of Bankruptcy Rule 3007,

 and Local Bankruptcy Rule 3007.1.

                In its Claim Objection, the Debtor submits two and only two objections. They are

 dealt with separately below.

        A.      First Objection

                The Debtor maintains that the two executory contract PSAs are objectionable

 because the Debtor “disputes the purchase agreements contain valid legal descriptions,” then relies

 on the case of Ray v. Frasure, 146 Idaho 625, 200 P.3d 1174 (2009) for the proposition that “a

 property address is insufficient” to provide a valid legal description for purposes of the statute of

 frauds . Claim Objection at ¶ 2.

                As to the First Objection, first, factually, the situation here is distinguishable from

 Ray v. Frasure, as the legal description of the property is by lot and block reference to the Best

 View subdivision plat, which is not only attached to the contracts at issue, but was later recorded

 with Canyon County. The law makes it clear that such reference is more than sufficient.

                As factual matter, this is not simply an address passing as a legal description, but a

 lot reference to a preliminary plat that was attached to the PSAs and which ultimately became a

 recorded final plat before the last addendum to the PSAs were signed. It is notable that the

 principal of the Debtor, Gavin King, was the listing agent for the lots subject of the PSAs, and yet

 tries to play both sides of the issue by alleging insufficiency of the legal descriptions but also

 seeking to reject what the Debtor otherwise alleges are executory contracts. The PSA for Lot 2

 and addenda thereto are attached to the POC as Exhibit B. When the PSA on Lot 2 was executed

 on January 19, 2018, and it in its body had a typo that indicated the legal description of the property


 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 2                                    15401956.2
Case 20-00674-JMM           Doc 102     Filed 11/19/20 Entered 11/19/20 15:36:18          Desc Main
                                      Document      Page 3 of 18



 by lot and subdivision reference was to a Lot 4 in Best View Quads in Nampa, Canyon County,

 Idaho:




                   Id. But Addendum #1 to the PSA, which was executed at the same time as the

 PSA,1 which provided the correct reference to “Lot 2 Best View Quads” in handwritten form rather

 than typed as the earlier reference. Further, Addendum #1 also had a copy of a preliminary plat

 map incorporated into the contract under item 1, stating “Plat Map-please place an “X” on the lot

 you are contracting for & use the indicated lot number on the Purchase & Sale Agreement.” There

 is a handwritten “x” next to “Lot-2” on the plat map. There is only one Plat in the records of

 Canyon County Idaho for “Best View Quads,” that Plat was recorded on September 23, 2019. The

 Preliminary Plat on file with the City of Nampa that predated that final Plat was dated December 4,

 2017 precisely matches the map attached to Addendum #1 of the PSA. See Declaration of Thomas

 E. Dvorak in text and Exhibits A and B.

                   Under Idaho law, the hand written references in the addendum, including the

 handwritten “x” designating Lot 2 control over the inconsistent designation of “Lot 4” in the form

 portion of the PSA:

                   Where a contract is partly written and partly printed, or where part
                   of it is written or printed under the special directions of the
                   parties, and with a special view to their intention, and the
                   remainder is copied from a form originally prepared without special

          1
              See POC, Ex. B, line 103 of PSA for Lot 2, indicating Addendum 1 was “attached.”



 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 3                                15401956.2
Case 20-00674-JMM         Doc 102     Filed 11/19/20 Entered 11/19/20 15:36:18              Desc Main
                                    Document      Page 4 of 18



                reference to the particular parties and the particular contract in
                question, the written parts control the printed parts, and the parts
                which are purely original control those which are copied from a
                form, and if the two are absolutely repugnant, the latter must be
                so far disregarded.

 Idaho Code § 29-109 (emphasis added). Addendum No. 1 itself also states “[t]o the extent the

 terms of this ADDENDUM modify or conflict with any provisions of the Purchase and Sale

 Agreement including all prior Addendums or Counter Offers, these terms shall control. All other

 terms of the Purchas and Sale Agreement including all prior Addendums or Counter Offers not

 modified by this ADDENDUM shall remain the same.” The subsequent addenda include

 Addendum No. 3 dated February 13, 2019, which provides “Address to be Lot 2 Best View Quads,

 Nampa ID until lot and block are given.” also include both an initial street address and reference

 to the Lot, subdivision name, and city, state, and county reference. Where a map was used for the

 sale of lots by lot number and readily available as part of the sale, at least one court has held that

 was a sufficient legal description for purposes of the statue of frauds. In Gowen v. Klous,

 101 Mass. 449 (1869), where the lot 13 in question was one of several lots sold according to a

 certain “plan,” which was mentioned in the advertisement of the sale, and copies of which were

 furnished at the sale, and which generally located the property to be sold, and the memorandum of

 sale, which covered all of the lots, recited that the persons whose names were appended

 acknowledged themselves to be the purchasers of the lot or lots situated at the corner of Columbia

 and Green Streets in Dorchester, belonging to the estate of Thomas Gowen, deceased, and sold at

 auction on the date given, and the memorandum referred to the lot or lots of land “against which

 we have recorded our respective names, and at the prices recorded by the auctioneer,” and also

 recited that the lots were delineated on a “plan by L. Briggs, and more particularly described in

 the advertisement hereto appended,” and a copy of the advertisement was appended, and in one

 column on the memorandum were listed the various lots by numbers and opposite those numbers


 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 4                                   15401956.2
Case 20-00674-JMM         Doc 102     Filed 11/19/20 Entered 11/19/20 15:36:18              Desc Main
                                    Document      Page 5 of 18



 were the various signatures of the purchasers and in a third column were entered various sums of

 money—in the particular instance there being entered, after the signature of the defendant, the

 figures “9½” followed by the abbreviation “cts.”—it was held that there was a sufficient

 description of the lot in a memorandum of sale to satisfy the statute of frauds.

                Of additional significance is that the final plat was recorded on September 23, 2019,

 before the last and final Addendum No. 5 was executed on November 29, 2019 on Lot 2. Thus,

 the contract caught up with the plat so to speak. And a reference to a lot within a platted

 subdivision that is in fact contained within the relevant public records is sufficient for the statute

 of frauds. Robison v. Frasier, 89 Idaho 326, 333, 404 P.2d 877, 881 (1965) (“The test as to the

 sufficiency of a description for the purpose of maintaining an action for specific performance of a

 real estate contract, is one that is most difficult to apply. . . . [P]arole or extrinsic evidence is

 admissible for the purpose of applying the description contained in the writing to show there

 are lands of the name and description contained in the writing, but held that such evidence is

 not admissible for the purpose of supplying or adding to the description.”) (emphasis added).

 Accord, Neves v. Flannery, 149 So. 618, 620 (Fla. 1933) (Noting that “reference to the block and

 lots of the Harmon plat ‘as per plat on file in the office of the Clerk of the Circuit Court of Bay

 County, Florida, at Panama City,’ there being only one Harmon plat so on file, was sufficient to

 identify the property mortgaged.”); “lot 9, block 108A south, city of Miami, Fla.” Schofield v.

 Talley, 84 So 193 (Fla. 1920) (“lot No. 4 block 9 N.E. in Middleboro, Ky.” sufficient); Tyler v.

 Onzts, 20 SW 256 (1892)(“section 1, lots No. 1 to 24 inclusive, Stein’s Addition to Galesville”

 sufficient”); St. Paul Land Co. v. Dayton 43 NW 782 (Minn. 1889) (“lots four and five, in square

 one, south of Main Street, Columbus,” sufficient).




 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 5                                   15401956.2
Case 20-00674-JMM         Doc 102     Filed 11/19/20 Entered 11/19/20 15:36:18              Desc Main
                                    Document      Page 6 of 18



                Lot 3 follows this same pattern, except there was never any error in the lot Number.

 When the PSA was executed for Lot 3 on September 20, 2018, a clear description of the subject

 property by lot was included:




                Id., Ex. C. And the Addendum 1, executed at the same time as the PSA, has an “x”

 over Lot 3 on the preliminary plat map which is part of the Addendum. Now the Lot 3 contract

 does not get around to mentioning “Best View Quads” until Addendum #2 executed by the seller

 only a few days later on September 26, 2018, which says “Lot 3 Best View Quads, Nampa, Idaho.”

 But that is sufficient to make a sufficient legal description pat of the contract. Likewise, after the

 final Plat for Best View Quads was recorded in September of 2019, Addendum #5 was signed to

 the PSA for Lot 3 on November 29, 2019 by the buyer, which means that such a plat existed during

 the duration of this contact. Second, Ricks v. Kastera, 433 B.R. 806 (Bankr. D. Idaho 2010) gives

 an example of a case similar to the present one where a description for “lots” based only on a

 preliminary plat was found sufficient. In Ricks, the issue involved property that was sold before a

 final plat was recorded, just like the case here. There, the parties entered into an agreement that

 described the outer boundaries of property to be subdivided and that a number of building lots

 would be developed and transferred. There was a description of the exterior portions of the

 property, but since no final plat had yet been recorded, there was no legal description of the lots,

 simply “all the lots in the first phase of Spur Ranch (recorded name of Bellemeade Subdivision in

 Eagle, Idaho, legal description attached hereto as Exhibit A)” consisting of “14 lots south of Flint

 Drive and 30 lots north of Flint Drive.” Id. at 814. The Rick’s court distinguished Frasure by

 saying:


 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 6                                   15401956.2
Case 20-00674-JMM          Doc 102      Filed 11/19/20 Entered 11/19/20 15:36:18                Desc Main
                                      Document      Page 7 of 18



                 But defects like those in the Frasure contract are not present in the
                 Spur Ranch Agreement. Not only can the general location of the
                 subject property be ascertained from the face of the Spur Ranch
                 Agreement, the precise quantity of building lots and the exact
                 outer boundaries of the project are clear from the legal description
                 attached to the contract. Put another way, in their contract, Ricks
                 and Kastera did not stop at inclusion of a physical address for the
                 property, as did the parties in Frasure; rather, they provided the
                 existing legal description of the entire property, and identified a
                 specific amount of completed lots that were to be developed and
                 sold by Ricks to Kastera within each portion of that parcel. . .

                 Indeed, since the Spur Ranch property had not yet been finally
                 platted, they had no choice but to rely upon a legal description of
                 the whole property supplemented by other informal identifying
                 information. In the Court’s view, under the circumstances, neither
                 Ricks nor Kastera could have been more precise in describing the
                 subject property, given the legal description of the property that
                 was available to them at the time.

 Id. at 820-21(emphasis added).

                 Under the Frasure standard, further defined by Ricks, “description of real property

 must adequately describe the property so that it is possible for someone to identify ‘exactly’ what

 property the seller is conveying to the buyer.” Ricks at 819-21, emphasis added. The history of

 the PSAs and addenda to each also ascribe to the Ricks standard, in that the parties used “the legal

 description of the property that was available to them at the time.” Id., emphasis added. This

 description of the properties was refined over time as the seller, as the developer, progressed in the

 development process. The parties’ PSAs, while not attaching a full legal description, referenced a

 plat that was not yet recorded, and attached a preliminary map which can be tied to the preliminary

 plat indicating the specific lots to be purchased. In and of itself, this is a sufficient legal description

 to meet the standard enunciated by this Court in Ricks. But in the present case, there is one more

 piece, making an even better case than Ricks. The final plat was recorded with the respective lots

 at issue in the same location as shown on the preliminary plat/map that was part of the contracts,

 and the contracts were amended thereafter. Thus, the contracts here overlapped with the recorded


 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 7                                        15401956.2
Case 20-00674-JMM        Doc 102     Filed 11/19/20 Entered 11/19/20 15:36:18             Desc Main
                                   Document      Page 8 of 18



 final plat for Best View Quads subdivision, and thereby further validated the reference in those

 contracts to Best View Quads subdivision. If there was ever any confusion under the contracts

 based on the preliminary plat/map lot reference, it was clarified beyond reproach by the recording

 of the final plat and entry of contract addenda thereafter. Second, the Debtor has waived and is

 estopped to maintain the First Objection. The doctrine of Judicial Estoppel has been characterized

 as follows:

                Judicial estoppel precludes a party from advantageously taking one
                position, then subsequently seeking a second position that is
                incompatible with the first. A & J Const. Co. v. Wood, 141 Idaho
                682, 684, 116 P.3d 12, 14 (2005). The policy behind judicial
                estoppel is to protect “the integrity of the judicial system, by
                protecting the orderly administration of justice and having regard
                for the dignity of the judicial proceeding.” Id. at 685, 116 P.3d at 15
                (quoting Robertson Supply Inc. v. Nicholls, 131 Idaho 99, 101, 952
                P.2d 914, 916 (Ct. App. 1998)). Broadly accepted, it is intended to
                prevent parties from playing fast and loose with the legal system.
                Id.; see also 31 C.J.S. Estoppel and Waiver § 186 (2012). Judicial
                estoppel protects the integrity of the judicial system, not the
                litigants; therefore, it is not necessary to demonstrate individual
                prejudice. Wood, 141 Idaho at 686, 116 P.3d at 16 (citing Hamilton
                v. State Farm Fire & Cas. Co., 270 F.3d 778 (9th Cir. 2001)).
                Judicial estoppel applies to inconsistent positions taken in
                bankruptcy proceedings. Id. (relying on decisions from numerous
                courts holding “privity ... [though] often present in judicial estoppel
                cases, [is] not required.” Burnes v. Pemco Aeroplex, Inc., 291 F.3d
                1282, 1286 (11th Cir. 2002)).

 McCallister v. Dixon, 154 Idaho 891, 894, 303 P.3d 578, 581 (2013). See also In re An-Tze Cheng,

 308 B.R. 448 (B.A.P. 9th Cir. 2004), aff’d and remanded sub nom. In re Cheng, 160 F. App’x 644

 (9th Cir. 2005); In re Associated Vintage Grp., Inc., 283 B.R. 549 (B.A.P. 9th Cir. 2002)

                The vast majority of this Chapter 11 proceeding has involved the Debtor’s attempts

 to reject the executory contract PSAs, with this Creditor and others, under Section 365. The Debtor

 has, for the most part, succeeded in those attempts, to the great benefit of the Debtor. Not once

 during these proceedings has the Debtor maintained that the executory contract PSAs were not



 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 8                                 15401956.2
Case 20-00674-JMM         Doc 102     Filed 11/19/20 Entered 11/19/20 15:36:18             Desc Main
                                    Document      Page 9 of 18



 enforceable or not executory contracts; instead the Debtor has consistently maintained that the

 PSAs are executory contracts, and that the Debtor has the absolute right to reject them under

 Section 365.

                The Debtor’s proposed Plan is based upon the same premise—that the Debtor had

 the right to reject all existing PSAs, execute new ones at much higher prices, and thus fund its

 Plan.

                Now the Debtor has reversed course 180 degrees and maintained that—surprise—

 the PSAs were never executory contracts. The Debtor cannot have it both ways. Having insisted

 on the executory contract nature of the PSAs throughout the case, the Debtor should not now be

 allowed to reverse course. The Court should not allow such a cynical and bad faith use of the

 Bankruptcy Code. To do so would countenance a party “playing fast and loose with the legal

 system.”

         B.     Second Objection

                The Second Objection maintains that “the creditor’s damage calculations are based

 on the creditors alleged expected profit from the purchase of the lot—calculated by using the final

 as-improved value of the property, compared to the contract purchase price.” Claim Objection at

 ¶ 3. The Debtor cites to Zanotti v. Cook, 129 Idaho 151, 922 P.2d 1077 (1996) for the proposition

 that, “expected profits are speculative and generally disallowed.” Id.

                Zanotti is inapposite and inapplicable. Contrary to the Debtor’s contentions,

 Zanotti stands for the following proposition:

                The general rule on damages for breach of contract is that they are
                not recoverable unless they are clearly ascertainable both in their
                nature and origin and unless it is also so established that they are the
                natural and proximate consequence of the breach and are not
                contingent or speculative. Wing v. Hulet, 106 Idaho 912, 918, 684
                P.2d 314, 320 (Ct. App. 1984). Consequential damages need not be
                precisely and specifically foreseen, but they must have been


 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 9                                 15401956.2
Case 20-00674-JMM         Doc 102 Filed 11/19/20 Entered 11/19/20 15:36:18              Desc Main
                                 Document    Page 10 of 18



                reasonably foreseeable, and within the contemplation of the parties
                when the contract was made. Whether such damages were
                reasonably foreseeable and within the contemplation of the parties
                is a question of fact. Cannon Builders, Inc. v. Rice, 126 Idaho 616,
                620, 888 P.2d 790, 794 (Ct. App. 1995).

 129 Idaho 154.

                Zanotti stands for nothing more than the foreseeable requirement under Hadley v.

 Baxendale and the maximum that damages must be proven with reasonable certainty.

                The Debtor’s Claim Objection maintains that “the proper measure of damages is

 the fair market value of the property at the time the contract was deemed breached (i.e., the day

 prior to the bankruptcy petition) and the contract price.” Objection at ¶ 3. The Debtor relies on

 three Ninth Circuit cases pre-dating 1993 (principally In re Aslan, 909 F.2d 367 (9th Cir. 1990))

 for this proposition.

                In Aslan, the Ninth Circuit began its analysis as follows:

                State law controls both the construction of the contact and the
                question of breach. In re James E. O’Connell Co., 799 F.2d 1258,
                1260 (9th Cir. 1986). Under California law, the court’s construction
                of the contract is reviewed de novo. Id.

 909 F.2d at 369.

                Determinations regarding the executory nature of the contact under
                section 365(g) and the effects of rejection pursuant to that section
                are conclusions of law which we review de novo. See In re Woodson
                Co., 813 F.2d 266, 270 (9th Cir. 1987).

 Id. at 370.

                The Aslan court then reviewed California law to consider the issue before it. Under

 these facts the Ninth Circuit held that the date for determination of damages was the day before

 the date of the filing of the petition. The Court also stated:

                See, e.g., In re Chi-Feng Huang, 23 B.R. 798, 803 (Bankr. 9th Cir.
                1982) (should Bankruptcy court allow sellers-debtors to reject sales
                contract on remand, buyer’s damages would presumably include


 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 10                               15401956.2
Case 20-00674-JMM         Doc 102 Filed 11/19/20 Entered 11/19/20 15:36:18                   Desc Main
                                 Document    Page 11 of 18



                appreciation in value of property to date prior to bankruptcy
                petition); In re Besade, 76 B.R. 845, 848 (Bankr. M.D. Fla. 1987)
                (buyer’s damages are fair market value less contract price, taking
                fair market value as fixed on the day before the bankruptcy filing).

 Id. at 371.

                The Creditor disputes the Debtor’s Claim Objection because Aslan considered a

 contract simply for sale of property. These contracts are not just for the sale of property but also

 for the construction of an four unit apartment complete upon the subject lots. The damages for

 breach by seller of a contract for the sale of real property typically is “the difference between the

 fair market value of the property at the time of the breach and the contract price, or, in other words,

 the buyer’s loss of the benefit of the bargain.” 9 Causes of Action 183 (Originally published in

 1986). However, here the contracts were not just to purchase the land in whatever state it was at

 the time of sale, but to purchase the property with a completed four unit apartment building on

 each lot. In the Restatement of Contracts, the rule as to what amounts a party subject to a breach

 of contract may recover to protect his expectation in the full performance of the contract is stated

 as follows:

                [T]he injured party has a right to damages based on his expectation
                interest as measured by

                (a) the loss in the value to him of the other party’s performance
                caused by its failure or deficiency, plus

                (b) any other loss, including incidental or consequential loss, caused
                by the breach, less

                (c) any cost or other loss that he has avoided by not having to
                perform.

                Restatement (Second) of Contracts § 347 (1981). This provision has been cited by

 Idaho courts on a number of occasions. White v. Unigard Mut. Ins. Co., 112 Idaho 94, 102, 730

 P.2d 1014, 1022 (1986); Sullivan v. Bullock, 124 Idaho 738, 744, 864 P.2d 184, 190 (Ct. App.



 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 11                                   15401956.2
Case 20-00674-JMM         Doc 102 Filed 11/19/20 Entered 11/19/20 15:36:18                Desc Main
                                 Document    Page 12 of 18



 1993); and Gilbert v. Tony Russell Const., 115 Idaho 1035, 1039, 772 P.2d 242, 246 (Ct. App.

 1989). “Contract damages are ordinarily based on the injured party’s expectation interest and are

 intended to give him the benefit of his bargain by awarding him a sum of money that will, to the

 extent possible, put him in as good a position as he would have been in had the contract been

 performed. “ Restatement (Second) of Contracts § 347 Cmt. a. (1981). “The first element that

 must be estimated in attempting to fix a sum that will fairly represent the expectation interest is

 the loss in the value to the injured party of the other party’s performance that is caused by the

 failure of, or deficiency in, that performance. If no performance is rendered, the loss in value

 caused by the breach is equal to the value that the performance would have had to the injured

 party.” Restatement (Second) of Contracts § 347 Cmt. b. (1981) (emphasis added). Creditor will

 present evidence in the form of an appraisal that if the 4 Unit Apartment had been built on the

 property at the time of breach as the contracts required it to have been built, the value would have

 been $750,000.00 per lot. There is no reason why damages should be limited at that point to the

 difference between the contracted price and the actual unfinished value. To do so would be to

 allow the Debtor to appropriate that expectation damage component of the benefit of the bargain

 and leave Creditor with no recovery for that portion of its valid expectation of full performance of

 the promise to build a four unit apartment on the property.

                Assuming for the sake of argument that the Debtor’s legal premise is valid that the

 difference is limited to the fair market value of the property as constructed at the time of breach,

 the Creditor will also submit appraisal evidence at the hearing, that the value of the units on the

 date prior to the date of the filing of the bankruptcy was at least $557,000.00, and not the

 $300,000.00 value submitted by the Debtor. See CR 1, Schedule A/B, Part 9. The Creditor




 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 12                                15401956.2
Case 20-00674-JMM          Doc 102 Filed 11/19/20 Entered 11/19/20 15:36:18               Desc Main
                                  Document    Page 13 of 18



 maintains that the Debtor has submitted an abnormally low valuation to benefit its plan projections,

 and that the actual valuation of the lots is much higher.

                More importantly, the Claim Objection does not take into account the very recent

 U.S. Supreme Court case of the most recent U.S. Supreme Court regarding Section 365, Mission

 Products Holdings, Inc. v. Tempnology, LLC, 139 S.Ct. 1652 (2019). While that case dealt with a

 license for intellectual property, its critical premise is equally applicable here:

                Consider a made-up executory contract to see how the law of breach
                works outside bankruptcy. A dealer leases a photocopier to a law
                firm, while agreeing to service it every month; in exchange, the firm
                commits to pay a monthly fee. During the lease term, the dealer
                decides to stop servicing the machine, thus breaching the agreement
                in a material way. The law firm now has a choice (assuming no
                special contract term or state law). The firm can keep up its side of
                the bargain, continuing to pay for use of the copier, while suing the
                dealer for damages from the service breach. Or the firm can call the
                whole deal off, halting its own payments and returning the copier,
                while suing for any damages incurred. See 13 R. Lord, Williston on
                Contracts § 39:32, pp. 701-702 (4th ed. 2013) (“[W]hen a contract
                is breached in the course of performance, the injured party may elect
                to continue the contract or refuse to perform further”). But to repeat:
                The choice to terminate the agreement and send back the copier is
                for the law firm. By contrast, the dealer has no ability, based on its
                own breach, to terminate the agreement. Or otherwise said, the
                dealer cannot get back the copier just by refusing to show up for a
                service appointment. The contract gave the law firm continuing
                rights in the copier, which the dealer cannot unilaterally revoke.

                And now to return to bankruptcy: If the rejection of the photocopier
                contract “constitutes a breach,” as the Code says, then the same
                results should follow (save for one twist as to timing). Assume here
                that the dealer files a Chapter 11 petition and decides to reject its
                agreement with the law firm. That means, as above, that the dealer
                will stop servicing the copier. It means, too, that the law firm has an
                option about how to respond—continue the contract or walk away,
                while suing for whatever damages go with its choice. (Here is where
                the twist comes in: Because the rejection is deemed to occur
                “immediately before” bankruptcy, the firm’s damages suit is treated
                as a pre-petition claim on the estate, which will likely receive only
                cents on the dollar. See supra, at 1658-1659.) And most important,
                it means that assuming the law firm wants to keep using the copier,
                the dealer cannot take it back. A rejection does not terminate the


 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 13                                15401956.2
Case 20-00674-JMM     Doc 102 Filed 11/19/20 Entered 11/19/20 15:36:18                 Desc Main
                             Document    Page 14 of 18



             contract. When it occurs, the debtor and counterparty do not go back
             to their pre-contract positions. Instead, the counterparty retains the
             rights it has received under the agreement. As after a breach, so too
             after a rejection, those rights survive.

             All of this, it will hardly surprise you to learn, is not just about
             photocopier leases. Sections 365(a) and (g) speak broadly, to “any
             executory contract[s].” Many licensing agreements involving
             trademarks or other property are of that kind (including, all agree,
             the Tempnology-Mission contract). The licensor not only grants a
             license, but provides associated goods or services during its term;
             the licensee pays continuing royalties or fees. If the licensor
             breaches the agreement outside bankruptcy (again, barring any
             special contract term or state law), everything said above goes. In
             particular, the breach does not revoke the license or stop the licensee
             from doing what it allows. See, e.g., Sunbeam, 686 F. 3d at 376
             (“Outside of bankruptcy, a licensor’s breach does not terminate a
             licensee’s right to use [the licensed] intellectual property”). And
             because rejection “constitutes a breach,” § 365(g), the same
             consequences follow in bankruptcy. The debtor can stop performing
             its remaining obligations under the agreement. But the debtor cannot
             rescind the license already conveyed. So the licensee can continue
             to do whatever the license authorizes.

             In preserving those rights, Section 365 reflects a general bankruptcy
             rule: The estate cannot possess anything more than the debtor itself
             did outside bankruptcy. See Board of Trade of Chicago v. Johnson,
             264 U. S. 1, 15, 44 S.Ct. 232, 68 L.Ed. 533 (1924) (establishing that
             principle); § 541(a)(1) (defining the estate to include the “interests
             of the debtor in property” (emphasis added)). As one bankruptcy
             scholar has put the point: Whatever “limitation[s] on the debtor’s
             property [apply] outside of bankruptcy[] appl[y] inside of
             bankruptcy as well. A debtor’s property does not shrink by
             happenstance of bankruptcy, but it does not expand, either.” D.
             Baird, Elements of Bankruptcy 97 (6th ed. 2014). So if the not-yet
             debtor was subject to a counterparty’s contractual right (say, to
             retain a copier or use a trademark), so too is the trustee or debtor
             once the bankruptcy petition has been filed. The rejection-as-breach
             rule (but not the rejection-as-rescission rule) ensures that result. By
             insisting that the same counterparty rights survive rejection as
             survive breach, the rule prevents a debtor in bankruptcy from
             recapturing interests it had given up. . . .

             And even putting aside that incongruity, Tempnology’s plea to
             facilitate trademark licensors’ reorganizations cannot overcome
             what Sections 365(a) and (g) direct. The Code of course aims to
             make reorganizations possible. But it does not permit anything and


 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 14                            15401956.2
Case 20-00674-JMM         Doc 102 Filed 11/19/20 Entered 11/19/20 15:36:18              Desc Main
                                 Document    Page 15 of 18



                everything that might advance that goal. See, e.g., Florida Dept. of
                Revenue v. Piccadilly Cafeterias, Inc., 554 U. S. 33, 51, 128 S. Ct.
                2326, 171 L. Ed. 2d 203 (2008) (observing that in enacting Chapter
                11, Congress did not have “a single purpose,” but “str[uck] a
                balance” among multiple competing interests (internal quotation
                marks omitted)). Here, Section 365 provides a debtor like
                Tempnology with a powerful tool: Through rejection, the debtor can
                escape all of its future contract obligations, without having to pay
                much of anything in return. See supra, at 1658-1659. But in allowing
                rejection of those contractual duties, Section 365 does not grant the
                debtor an exemption from all the burdens that generally applicable
                law—whether involving contracts or trademarks—imposes on
                property owners. See 28 U.S.C. § 959(b) (requiring a trustee to
                manage the estate in accordance with applicable law). Nor does
                Section 365 relieve the debtor of the need, against the backdrop of
                that law, to make economic decisions about preserving the estate’s
                value—such as whether to invest the resources needed to maintain
                a trademark. In thus delineating the burdens that a debtor may and
                may not escape, Congress also weighed (among other things) the
                legitimate interests and expectations of the debtor’s counterparties.
                The resulting balance may indeed impede some reorganizations, of
                trademark licensors and others. But that is only to say that Section
                365’s edict that rejection is breach expresses a more complex set of
                aims than Tempnology acknowledges.

 139 S.Ct. at 1662-66.

                This important Supreme Court case changes the complexion of the Debtor’s Claim

 Objection, and calls into question the very basis for the Debtor’s Claim Objection.

                The Creditor reserves all other rights as to the Second Objection.

                The Debtor’s Claim Objection should be denied, and the Creditor’s POC should

 be allowed in its entirety.




 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 15                             15401956.2
Case 20-00674-JMM    Doc 102 Filed 11/19/20 Entered 11/19/20 15:36:18         Desc Main
                            Document    Page 16 of 18



             DATED this 19th day of November, 2020.

                                              GIVENS PURSLEY LLP



                                              By /s/ Randall A. Peterman
                                                Thomas E. Dvorak – Of the Firm
                                                Randall A. Peterman – Of the Firm
                                                Attorneys for Susan Perry and
                                                Sherman Leibow

                                          `




 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 16                   15401956.2
Case 20-00674-JMM       Doc 102 Filed 11/19/20 Entered 11/19/20 15:36:18           Desc Main
                               Document    Page 17 of 18



                               CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on the 19th day of November, 2020, I filed the foregoing
 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY electronically
 through the CM/ECF system, which caused the following parties or counsel to be served by
 electronic means, as more fully reflected on the Notice of Electronic Filing:

 Matthew T. Christensen                          United States Trustee
 mtc@angstman.com                                ustp.region18.bs.ecf@usdoj.gov
 mtcecf@gmail.com
 megan@angstman.com
 mlanderson@angstman.com
 abbie@angstman.com
 ecf@angstman.com
 atty_christensen@bluestylus.com
 christensenmr81164@notify.bestcase.com

 Brett R. Cahoon                                 Matthew W. Grimshaw
 ustp.region18.bs.ecf@usdoj.gov                  matt@grimshawlawgroup.com

 Kirk J. Houston                                 Jed W. Manwaring
 khouston@whitepeterson.com                      jmanwaring@evanskeane.com
 sarah@smithmalek.com                            valerie@evanskeane.com
 jperdue@whitepeterson.com

 Mark B. Perry                                   Chad Moody
 mbp@perrylawpc.com                              chad@angstman.com
 info@perrylawpc.com                             megan@angstman.com
 tlh@perrylawpc.com                              caroline@angstman.com
 plr@perrylawpc.com                              abbie@angstman.com
 jks@perrylawpc.com                              ecf@angstman.com
 tay@perrylawpc.com

 Heidi Buck Morrison                             Jared M. Harris
 heidi@racineolson.com                           jharris@bakerharrislaw.com
 mandy@racineoflson.com                          cblackburn@bakerharrislaw.com
 cheryl@racineolson.com

 Jonathan W. Harris                              Jay J. Kiiha
 jwharris@bakerharrislaw.com                     jkiiha@whitepeterson.com
 cblackburn@bakerharrislaw.com




 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 17                         15401956.2
Case 20-00674-JMM     Doc 102 Filed 11/19/20 Entered 11/19/20 15:36:18        Desc Main
                             Document    Page 18 of 18



 D. Blair Clark                              Timothy D. Ducar
 dbc@dbclarklaw.com                          orders@azlawyers.com
 mbc@dbclarklaw.com
 maryann@dbclarklaw.com
 jackie@dbclarklaw.com
 ecf.dbclaw@gmail.com

 Daniel C. Green                             Trevor L. Hart
 dan@racinelaw.net                           tlh@perrylawpc.com
 mcl@racinelaw.net                           jks@perrylawpc.com
                                             mbp@perrylawpc.com
                                             taw@perrylawpc.com

               AND, I FURTHER CERTIFY that on such date I served the foregoing
 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY on the
 following non-CM/ECF Registered Participants in the manner indicated:

 Best View Construction & Development, LLC   (X) U.S. Mail, Postage Prepaid
 1625 Mustang Mesa Avenue                    ( ) Hand Delivered
 Middleton, ID 83644                         ( ) Overnight Mail
                                             ( ) Facsimile



                                               /s/ Randall A. Peterman
                                             Randall A. Peterman




 RESPONSE TO OBJECTION TO CLAIM AND NOTICE – SUSAN PERRY - 18                   15401956.2
